December 01, 2006


Ms. Judith Ramsey Saldana
Law Offices of Judith Ramsey Saldana
921 Proton
San Antonio, TX 78258

Mr. Matthew Edward Sossi
115 East Travis, Suite 1636
San Antonio, TX 78205
Ms. Qi Wu Chisholm
9214 Tay Drive
Helotes, TX 78023

RE:   Case Number:  05-0996
      Court of Appeals Number:  04-04-00124-CV
      Trial Court Number:  2002-CI-17346

Style:      QI WU CHISHOLM
      v.
      GARY BRYCE CHISHOLM

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dan Crutchfield    |
|   |Ms. Margaret G.        |
|   |Montemayor             |